United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
ALBANY STRATTON VETERANS
ADMINISTRATION MEDICAL CENTER,
Albany, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1744
Issued: March 17, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 8, 2019 appellant filed a timely appeal from a February 6, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal of OWCP’s February 6, 2019 decision.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.
2

ISSUE
The issue is whether appellant has met her burden of proof to establish a medical condition
causally related to the accepted October 16, 2018 employment incident.
FACTUAL HISTORY
On December 17, 2018 appellant, then a 58-year-old physician, filed a traumatic injury
claim (Form CA-1) alleging that on October 16, 2018 she sustained an injury to her left shoulder,
arm, and hand while in the performance of duty. She explained that after receiving a flu shot at
work she experienced swelling in her left hand and arm with pain and restricted movement in her
left shoulder. Appellant did not stop work.
In a December 17, 2018 medical report, Dr. Gene Pellerin, Board-certified in emergency
medicine, noted that appellant received an influenza immunization in her left deltoid on
October 16, 2018. Appellant mentioned that she felt pain in her left shoulder, hand, and arm as
well as swelling in her left hand, wrist, and fingers. Dr. Pellerin opined that the probable
mechanism was disease secondary to the pain. He referred appellant to a rheumatologist and
recommended physical therapy to treat her pain.
In a development letter dated January 2, 2019, OWCP informed appellant of the
deficiencies of her claim and advised her of the type of factual and medical evidence necessary to
establish her claim. It also noted that no firm diagnosis of a work-related condition had been
provided by a physician. OWCP provided a questionnaire for her completion and afforded her 30
days to submit the necessary evidence. In a separate development letter of even date, OWCP
requested that the employing establishment provide comments from a knowledgeable supervisor
regarding the accuracy of appellant’s allegations.
In response, appellant provided a December 26, 2018 medical report from Dr. Pellerin in
which he noted that she was still experiencing shoulder pain due to inflammation. Dr. Pellerin
also noted appellant’s altered gait, which exacerbated her preexisting condition of plantar fasciitis.
He related that she believed that her condition was related to her injection, however, he added that
he was still waiting on a consultation from a rheumatologist to determine the cause of her
symptoms and further noted that there was no evidence that appellant’s symptoms were due to her
vaccination.
In a January 14, 2019 medical report, Dr. Pellerin reported that a tendon injury was the
cause of appellant’s shoulder injury and left hand swelling. In a diagnostic report of even date,
Dr. Jay Mo, a Board-certified radiologist, noted that appellant was experiencing pain in the area
of her injection site and asked whether her tendon was disrupted. In a magnetic resonance imaging
(MRI) scan of her left shoulder, he noted an impression of mild superior rotator cuff tendinopathy
and findings suggestive of mild inflammation.
In response to OWCP’s questionnaire, the employing establishment submitted a
January 15, 2019 statement noting that appellant’s flu shot was administered during work hours
while she was on the employing establishment’s property. It also explained that she was not

2

required to receive a flu shot and that if she chose not too she would be required to wear a mask
while in patient-care areas.
By decision dated February 6, 2019, OWCP found that the factual evidence of record was
sufficient to establish that the October 16, 2018 employment incident occurred as alleged, but
denied the claim as the medical evidence of record was insufficient to establish a medical diagnosis
in connection with the employment incident. Thus, it concluded that the requirements had not
been met to establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment incident
at the time, place, and in the manner alleged. Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.7
Rationalized medical opinion evidence is required to establish causal relationship. The
opinion of the physician must be based on a complete factual and medical background, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment incident.8
Neither the mere fact that a disease or condition manifests itself during a period of employment,

3

Supra note 1.

4
J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

K.L., Docket No. 18-1029 (issued January 9, 2019); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee),
10.5(q) (traumatic injury and occupational disease defined, respectively).
8

T.M., Docket No. 19-0380 (issued June 26, 2019); S.S., Docket No. 18-1488 (issued March 11, 2019).

3

nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted October 16, 2018 employment incident.
In medical reports dated December 17, 2018 to January 14, 2019, Dr. Pellerin opined that
the probable mechanism was disease secondary to appellant’s pain and later that there was no
evidence that her symptoms were due to her vaccination. Further, in his January 14, 2019 report,
he concluded that a tendon injury was the cause of appellant’s shoulder injury and left hand
swelling. However, Dr. Pellerin neither diagnosed a medical condition, nor provided rationale
explaining causal relationship between that medical condition and the accepted employment
incident. Lacking a firm diagnosis and rationalized medical opinion regarding causal relationship,
his medical reports are of limited probative value.10
Additionally, appellant submitted a January 14, 2019 diagnostic report from Dr. Mo, who
noted that appellant was experiencing pain in the area of her injection site and asked whether her
tendon was disrupted. In an MRI scan of her left shoulder, Dr. Mo noted an impression of mild
superior rotator cuff tendinopathy and findings suggestive of mild inflammation. The Board has
held, however, that reports of diagnostic tests lack probative value as they do not provide an
opinion on causal relationship between his employment duties and a diagnosed condition.11 As
such, these reports are insufficient to establish appellant’s claim.
The Board finds that appellant has not submitted rationalized, probative medical evidence
sufficient to establish a medical condition causally related to her October 16, 2018 employment
incident.12 Appellant, therefore, has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted October 16, 2018 employment incident.

9

T.M., id.; J.L., Docket No. 18-1804 (issued April 12, 2019).

10

J.F., Docket No. 18-0904 (issued November 27, 2018); see D.S., Docket No. 18-0061 (issued May 29, 2018).

11

See J.M., Docket No. 17-1688 (issued December 13, 2018).

12

See T.J., Docket No. 18-1500 (issued May 1, 2019); see D.S., Docket No. 18-0061 (issued May 29, 2018).

4

ORDER
IT IS HEREBY ORDERED THAT the February 6, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 17, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

